    Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 1 of 22




                          UNITED STATES DISTRICT COURT


                            DISTRICT OF CONNECTICUT

LAZALE ASHBY                                :    CIVIL NO. 3:19CV01370 (SRU)

     v.                                     :

ANGEL QUIROS, ET AL.                        :    MAY 18, 2020

              DEFENDANTS' ANSWER AND AFFIRMATIVE DEFENSES
                         AND JURY DEMAND


      In response to the pro se complaint filed in this action (Doc. No. 1) the

defendants respond as follows:

   1. As to paragraph 1, it is denied.

   2. As to paragraph 2, it is denied.

   3. As to paragraph 3, it is denied.

   4. As to paragraph 4, it is denied.

   5. As to paragraph 5, it is admitted that plaintiff is a sentenced prisoner

      confined to the custody of the Commissioner of Correction and assigned

      to the Northern Correction Institution (“NCI”).      The remainder of this

      paragraph is denied.

   6. As to paragraph 6, it is admitted that Angel Quiros was serving as the

      Interim Commissioner of Correction. The remainder of this paragraph is

      denied.

   7. As to paragraph 7, it is admitted that Scott Semple was the Commissioner

      of the Department of Correction from on or about 2014 to on or about

      2018.     It   is   admitted   that   Commissioner   Semple’s   duties   and
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 2 of 22




   responsibilities are set forth by the Connecticut General Statutes which

   speak for themselves. It is admitted that at all times relevant to this

   Complaint Commissioner Semple acted within the scope of his

   employment as the Commissioner for the Department of Correction. As to

   the remainder of the allegations contained in this paragraph, plaintiff is left

   to his proof.

8. As to paragraph 8, it appears to be incomplete and therefore no response

   can be made.

9. As to paragraph 9, there is no such numbered paragraph and therefore no

   response can be made.

10. As to paragraph 10, it is admitted that Theresa Lantz was the

   Commissioner of the Department of Correction from on or about 2003 to

   on or about 2009. It is admitted that Commissioner Lantz’ duties and

   responsibilities are set forth by the Connecticut General Statutes which

   speak for themselves. It is admitted that at all times relevant to this

   Complaint Commissioner Lantz acted within the scope of her employment

   as the Commissioner for the Department of Correction.              As to the

   remainder of the allegations contained in this paragraph, plaintiff is left to

   his proof.

11. As to paragraph 11, it is admitted that Brian Murphy was the Interim

   Commissioner of the Department of Correction from on or about 2009 to

   on or about 2010. It is admitted that Commissioner Murphy’s duties and

   responsibilities are set forth by the Connecticut General Statutes which
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 3 of 22




   speak for themselves. It is admitted that at all times relevant to this

   Complaint Commissioner Murphy acted within the scope of his

   employment as the Commissioner for the Department of Correction. As to

   the remainder of the allegations contained in this paragraph, plaintiff is left

   to his proof.

12. As to paragraph 12, it is admitted that Edward Maldonado was the

   Warden of Northern Correction Institution (hereinafter “NCI”) from on or

   about 2011 to on or about 2014. His duties as Warden included directing

   the activities of the correctional facility and overseeing the staff and

   inmates assigned to that facility. It is admitted that at all times relevant to

   this Complaint Warden Maldonado acted within the scope of his

   employment as Warden of NCI. As to the remainder of the allegations

   contained in this paragraph, plaintiff is left to his proof.

13. As to paragraph 13, it is admitted that William Mulligan was the Warden

   NCI from on or about 2016 to on or about 2017. His duties as Warden

   included directing the activities of the correctional facility and overseeing

   the staff and inmates assigned to that facility. It is admitted that at all times

   relevant to this Complaint Warden Mulligan acted within the scope of his

   employment as Warden of NCI. As to the remainder of the allegations

   contained in this paragraph, plaintiff is left to his proof.

14. As to paragraph 14, it is admitted that William Faneuff was the Warden of

   NCI during 2017. His duties as Warden included directing the activities of

   the correctional facility and overseeing the staff and inmates assigned to
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 4 of 22




   that facility. It is admitted that at all times relevant to this Complaint

   Warden Faneuff acted within the scope of his employment as Warden of

   NCI. As to the remainder of the allegations contained in this paragraph,

   plaintiff is left to his proof.

15. As to paragraph 15, it appears to be incomplete and therefore no

   response can be made.

16. As to paragraph 16, there is no paragraph 16 and therefore no response

   can be made.

17. As to paragraph 17, there is no paragraph 17 and therefore no response

   can be made.

18. As to paragraph 18, there is no paragraph 18 and therefore no response

   can be made.

19. As to paragraph 19, there is no paragraph 19 and therefore no response

   can be made.

20. As to paragraph 20, it is admitted that Richard Furey was the Health

   Services Administrator for NCI. It is admitted that at all times relevant to

   this Complaint Mr. Furey acted within the scope of his employment as a

   Health Services Administrator. The remainder of the allegations contained

   in this paragraph are denied.

21. As to paragraph 21, it is admitted that Dr. Mark Frayne is a psychologist

   who was responsible for providing mental health care to inmates confined

   at NCI while he was assigned to work at that facility. It is admitted that at

   all times relevant to this Complaint Dr. Frayne acted within the scope of
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 5 of 22




   his employment as a psychologist. As to the remainder of the allegations

   contained in this paragraph, they are denied.

22. As to paragraph 22, it is admitted that Dr. Gerard Gagne is a psychiatrist

   who was responsible for providing mental health to inmates confined at

   NCI while he was assigned to work at that facility. It is admitted that at all

   times relevant to this Complaint Dr. Gagne acted within the scope of his

   employment as a psychiatrist. As to the remainder of the allegations

   contained in this paragraph, they are denied.

23. As to paragraph 23, defendants are unaware of the identity of this

   defendant and therefore leave plaintiff to his proof.

24. As to paragraph 24, plaintiff is left to his proof.

25. As to paragraph 25, it is denied.

26. As to paragraph 26, it is denied.

27. As to paragraph 27, the exhibits A, B and C referenced by plaintiff appear

   to have been prepared prior to plaintiff entering the custody of the

   Department of Correction. Exhibit D appears to have been prepared in

   anticipation of plaintiff’s criminal trial by a party not associated with the

   defendants. Defendants cannot verify the authenticity of these documents

   or the truth of the matters stated therein. Defendants cannot form a belief

   as to the truth of the matters stated in this paragraph and leave plaintiff to

   his proof.

28. As to paragraph 28, it is admitted that the document which plaintiff

   references as Exhibit D, which appears to have been prepared in
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 6 of 22




   anticipation of plaintiff’s criminal trial by a party not associated with the

   defendants. speaks for itself. Defendants cannot verify its authenticity, or

   the truth of the matters stated therein. Defendants cannot form a belief as

   to the truth of the matters stated in this paragraph and leave plaintiff to his

   proof.

29. As to paragraph 29, it is admitted.

30. As to paragraph 30, it is admitted.

31. As to paragraph 31, it is admitted.

32. As to paragraph 32, it is admitted.

33. As to paragraph 33, it is admitted.

34. As to paragraph 34, it is admitted.

35. As to paragraph 35, it is admitted.

36. As to paragraph 36, it is admitted that plaintiff was given a mental health

   initial assessment at MacDougall Walker Correctional Institution on

   September 15, 2015; that he was assesses with a questionable homicidal

   ideation, flat mood, flat affect, insomnia, and loss of appetite. As to the

   remainder of the allegations contained in this paragraph, they are denied.

37. As to paragraph 37, it is denied.

38. As to paragraph 38, plaintiff does not provide enough information to allow

   defendants to assess his allegations.       The defendants therefore have

   insufficient information to form a belief as to the truth of the allegations

   contained therein and leave plaintiff to his proof.
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 7 of 22




39. As to paragraph 39, it is admitted that plaintiff remained housed at the

   MacDougall Walker Correctional Institution (alternating between the

   MacDougall and Walker buildings) from September, 2003 to October,

   2004. As to the remainder of the allegations contained therein, plaintiff

   does not provide enough information to allow defendants to assess those

   allegations. Defendants have insufficient knowledge to form a belief as to

   the truth of the allegations contained therein and leave plaintiff to his

   proof.

40. As to paragraph 40, it is admitted that plaintiff was transferred to NCI. The

   remainder of the paragraph is denied.

41. As to paragraph 41, it is admitted.

42. As to paragraph 42, it is denied.

43. As to paragraph 43, it is denied.

44. As to paragraph 44, it is admitted that NCI is a maximum security Level 5

   prison facility located in Somers, Connecticut. As to the remainder of the

   allegations contained in this paragraph, plaintiff is left to his proof.

45. As to paragraph 45, it is admitted.

46. As to paragraph 46, it is denied.

47. As to paragraph 47, it is denied.

48. As to paragraph 48, it is denied.

49. As to paragraph 49, it is unclear what plaintiff means by his use of the

   term “units”. Defendants admit that mental health treatment is available to

   inmates confined at NCI.       Beyond that interpretation, defendants have
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 8 of 22




   insufficient knowledge to form a belief as to the truth of the allegations

   contained therein and leave plaintiff to his proof.

50. As to paragraph 50, it is denied. There have been high bond units at NCI.

51. As to paragraph 51, it is admitted that plaintiff has been confined to NCI

   since October 20, 2004. As to the remainder of the allegations contained

   in this paragraph, plaintiff is left to his proof.

52. As to paragraph 52, it is denied.

53. As to paragraph 53, it is denied.

54. As to paragraph 54, it is admitted that this language is contained within

   Administrative Directive 9.4. As to the remainder of the allegations

   contained in this paragraph, plaintiff is left to his proof.

55. As to paragraph 55, it is denied

56. As to paragraph 56, it is denied.

57. As to paragraph 57, it is denied.

58. As to paragraph 58, it is denied.

59. As to paragraph 59, it is denied.

60. As to paragraph 60, it is denied.

61. As to paragraph 61, it is denied.

62. As to paragraph 62, it is denied.

63. As to paragraph 63, it is denied.

64. As to paragraph 64, it is denied.

65. As to paragraph 65, it is denied.

66. As to paragraph 66, it is denied.
 Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 9 of 22




67. As to paragraph 67, it is denied.

68. As to paragraph 68, it is admitted that plaintiff was removed from

   Administrative Segregation on or about April 2009. As to the remainder of

   this paragraph, plaintiff is left to his proof.

69. As to paragraph 69, it is denied although it is admitted that plaintiff

   remained at Northern CI.

70. As to the first paragraph numbered 70, it is denied although it is admitted

   that plaintiff remained at NCI.

71. As to second paragraph numbered 70, it is admitted that this language is

   contained in Administrative Directive 9.4,

72. As to paragraph 71, it is denied.

73. As to paragraph 72, it is denied.

74. As to paragraph 73, it is denied.

75. As to paragraph 74, it is admitted that plaintiff was found guilty of his

   crimes. As to the remainder of this paragraph, plaintiff is left to his proof.

76. As to paragraph 75, it is admitted that plaintiff was sentenced to death in

   2008, sent to NCI and assigned to the housing unit known as “death row”.

   The remainder of the allegations are denied.

77. As to paragraph 76, it is denied.

78. As to paragraph 77, it is denied.

79. As to paragraph 78, it is denied. On February 14, 2008 plaintiff was not

   involved in a physical altercation with a Correctional Officer; plaintiff

   assaulted the Correctional Officer.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 10 of 22




80. As to paragraph 79, it is          admitted that plaintiff was placed in

   Administrative Segregation on or about February, 2008 after he assaulted

   a correction officer. Asa to the remainder of this paragraph, plaintiff is left

   to his proof.

81. As to paragraph 80, it is admitted that Dr. Gaw provided plaintiff with

   mental health treatment.

82. As to paragraph 81, it is admitted that plaintiff’s mental health

   classification level has changed depending upon his mental health needs

   at the time. As to the remainder of this paragraph, plaintiff is left to his

   proof.

83. As to paragraph 82, it is admitted that Dr. Gaw provided mental health

   treatment for the plaintiff and made appropriate recommendations for

   treatment. As to the remainder of this paragraph, plaintiff is left to his

   proof.

84. As to paragraph 83, it is admitted that plaintiff was treated by several

   mental health providers. As to the remainder of this paragraph, plaintiff is

   left to his proof.

85. As to paragraph 84, it is admitted that Dr. Gagne was part of plaintiff’s

   mental health treatment team. As to the remainder of this paragraph,

   plaintiff is left to his proof.

86. As to paragraph 85, it is admitted that Dr. Mark Frayne is a psychologist

   who provided the plaintiff with mental health treatment.           As to the

   remainder of this paragraph, plaintiff is left to his proof.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 11 of 22




87. As to paragraph 86, it is denied.

88. As to paragraph 87, it is admitted that plaintiff’s mental health

   classification level has changed depending upon his mental health needs

   at the time. As to the remainder of this paragraph, plaintiff is left to his

   proof.

89. As to paragraph 88, it is admitted that plaintiff claimed to suffer from

   delusional thinking and received appropriate mental health treatment for

   this complaint. As to the remainder of this paragraph, plaintiff is left to his

   proof.

90. As to paragraph 89, it is denied.

91. As to paragraph 90, it is denied.

92. As to paragraph 91, it is denied.

93. As to paragraph 92, it is denied.

94. As to paragraph 93, it is denied.

95. As to paragraph 94, it is denied.

96. As to paragraph 95, it is denied.

97. As to paragraph 96, it is denied.

98. As to paragraph 97, it is admitted that plaintiff has been confined at NCI

   since 2004.      As to the remainder of the allegations contained in this

   paragraph, they are denied.

99. As to paragraph 98, it is denied.

100.        As to paragraph 99, it is denied.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 12 of 22




101.      As to paragraph 100, it is admitted that the items listed are

   contained in the housing unit formerly know as death row.           As to the

   allegation that the glass causes visual disorientation, it is denied.

102.      As to paragraph 101, it is denied.

103.      As to paragraph 102, it is denied.

104.      As to paragraph 103, it is denied.

105.      As to paragraph 104, it is denied.

106.      As to paragraph 105, it is denied that the phones do not work

   properly or that there is a plexiglass “screen” between plaintiff and his

   visitors.    As to the remainder of the allegations contained in this

   paragraph, they are admitted.

107.      As to paragraph 106, it is admitted that inmates on death row were

   formerly not allowed access to congregate religious services. As to the

   remainder of the allegations contained this paragraph, they are denied.

108.      As to paragraph 107, it is denied.

109.      As to paragraph 108, it is denied.

110.      As to paragraph 109, it is admitted that on March 28, 2008 plaintiff

   was given a total effective sentence of death after being found guilty of

   violation of Conn. Gen. Stat. §§53a-54b(6), 53a-54b(5), 53a-54c, 53a-

   70(a)(1), 53a-92(a)(2)(A), 53a-92(a)(2)(B), 53a-92(a)(2)(c) and 53a-

   101(a)(2).    As to the remainder of the allegations contained in this

   paragraph, defendants have insufficient knowledge to for a belief as to

   their truth and leave plaintiff to his proof.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 13 of 22




111.      As to paragraph 110, it is denied.

112.      As to paragraph 111, defendants have insufficient knowledge to

   form a belief as to the truth of the allegations contained therein and leave

   plaintiff to his proof.

113.      As to paragraph 112, it is admitted that the Connecticut Legislature

   enacted a prospective repeal of the death penalty, effective April 25, 2012,

   in Public Act 12-5 now codified as Conn. Gen. Stat. §18-10b.            The

   remainder of this paragraph is denied.

114.      As to paragraph 113, Conn. Gen. Stat §18-10b speaks for itself and

   there is no need for defendants to admit or deny this paragraph.

115.      As to paragraph 114, it is denied.

116.      As to paragraph 115, Eduardo Santiago is not a party to this action.

   The defendants therefore cannot make a response to this paragraph and

   instead leave plaintiff to his proof.

117.      As to paragraph 116, Terry Johnson is not a party to this action.

   The defendants therefore cannot make a response to this paragraph and

   leave plaintiff to his proof.

118.      As to paragraph 117, the decision reached by the Connecticut

   Supreme Court in State v. Santiago, 318 Conn. 1 (2015) speaks for itself

   and there is no need to admit or deny this paragraph.

119.      As to paragraph 118, Administrative Directive 9.4, entitled

   Restrictive Status, speaks for itself and there is no need to admit or deny

   this paragraph.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 14 of 22




120.      As to paragraph 119, it is admitted.

121.      As to paragraph 120, it is admitted.

122.      As to paragraph 121, there is no paragraph 121 and as such no

   response can be made.

123.      As to paragraph 122, it is denied.

124.      As to paragraph 123, it is admitted that plaintiff was placed on High

   Security Special Circumstances. As to the remainder of the allegations

   contained in this paragraph, they are denied.

125.      As to paragraph 124, it is denied.

126.      As to paragraph 125, it is denied

127.      As to paragraph 126, it is denied that plaintiff is housed in solitary

   confinement.     As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

128.      As to paragraph 127, it is denied that plaintiff is housed in solitary

   confinement.     As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

129.      As to paragraph 128, it is denied that plaintiff is housed in solitary

   confinement.     As to the remainder of the allegations contained in this

   paragraph, plaintiff is denied.

130.      As to paragraph 129, it is denied that plaintiff is housed in solitary

   confinement.     As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 15 of 22




131.      As to paragraph 130, it is denied that plaintiff is housed in solitary

   confinement.     As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

132.      As to paragraph 131, it is denied.

133.      As to paragraph 132, it is denied.

134.      As to paragraph 133, it is denied that plaintiff is housed in solitary

   confinement. As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

135.      As to paragraph 134, it is denied. Plaintiff is not housed in solitary

   confinement.

136.      As to paragraph 135, it is denied.

137.      As to paragraph 136, it is denied. Plaintiff is not housed in solitary

   confinement.

138.      As to paragraph 137, it is denied that plaintiff is housed in solitary

   confinement. As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

139.      As to paragraph 138, it is denied that plaintiff is housed in solitary

   confinement. As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

140.      As to paragraph 139, it is denied that plaintiff is housed in solitary

   confinement. As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 16 of 22




141.      As to paragraph 140, it is denied that plaintiff has been tortured. As

   to the remainder of the allegations contained in this paragraph, plaintiff is

   left to his proof.

142.      As to paragraph 141, it is denied that plaintiff has been tortured or

   is housed in solitary confinement. As to the remainder of the allegations

   contained in this paragraph, plaintiff is left to his proof.

143.      As to paragraph 142, it is denied.

144.      As to paragraph 143, it is denied that plaintiff is housed in solitary

   confinement. As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

145.      As to paragraph 144, it is denied that plaintiff is housed in solitary

   confinement.     As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.

146.      As to paragraph 145, it is denied that plaintiff has been tortured or

   is housed in solitary confinement. As to the remainder of the allegations

   contained in this paragraph, plaintiff is left to his proof.

147.      As to paragraph 146, it is denied that plaintiff has been tortured or

   is housed in solitary confinement. As to the remainder of the allegations

   contained in this paragraph, plaintiff is left to his proof.

148.      As to paragraph 147, it is denied that plaintiff is housed in solitary

   confinement. As to the remainder of the allegations contained in this

   paragraph, plaintiff is left to his proof.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 17 of 22




149.     As to paragraph 148, the responses to paragraphs 1 through

   147above is hereby incorporated as the response to this paragraph.

150.     As to paragraph 149, it is denied.

151.     As to paragraph 150, it is denied.

152.     As to paragraph 151, it is denied.

153.     As to paragraph 152, it is denied.

154.     As to paragraph 153, it is denied.

155.     As to paragraph 154, it is denied.

156.     As to paragraph 155, there is no paragraph numbered 155 and

   therefore no response is made.

157.     As to paragraph 156, it is denied.

158.     As to paragraph 157, it is denied.

159.     As to paragraph 158, it is denied.

160.     As to paragraph 159, the responses to paragraph 1 through 158

   are hereby incorporated as the response to this paragraph.

161.     As to paragraph 160, it is admitted that at all times relevant to the

   complaint the defendants acted within the scope of their employment and

   under color of state law. As to the remainder of the allegations contained

   in this paragraph, they are denied.

162.     As to paragraph 161, it is denied.

163.     As to first paragraph numbered 162, it is denied.

164.     As to second paragraph numbered 162, it is denied.

165.     As to paragraph 163, it is denied.
Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 18 of 22




166.     As to paragraph 164, it is denied.

167.     As to paragraph 165, it is denied.

168.     As to paragraph 166, it is denied.

169.     As to paragraph 167, the responses to paragraphs 1 through 167

   are herein incorporated as the response to this paragraph.

170.     As to paragraph 168, it is denied.

171.     As to paragraph 169 it is denied.

172.     As to paragraph 170, it is denied.

173.     As to paragraph 171, it is denied.

174.     As to paragraph 172, the responses to paragraphs 1 through 172

   are herein incorporated as the response to this paragraph.

175.     As to paragraph 173, it is denied.

176.     As to paragraph 174, P.A. 12-5 and Conn. Gen. Stat. §18-10b

   speak for themselves and therefore no response is required.

177.     As to paragraph 175, it is denied.

178.     As to paragraph 176, it is denied.

179.     As to paragraph 177, there is no paragraph numbered 177 and

   therefore no response is required.

180.     As to paragraph 178, it is denied.

181.     As to paragraph 179, it is denied.

182.     As to paragraph 180, the responses to paragraphs 1 through 179

   are herein incorporated as the response to this paragraph.

183.     As to paragraph 181, it is denied.
    Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 19 of 22




   184.       As to paragraph 182, it is denied.

   185.       As to paragraph 183, it is denied.

   186.       As to paragraph 184 , it is denied.

   187.       As to paragraph 185, it is denied.

   188.       As to the Prayer for Relief, defendants deny that plaintiff is entitled

       to any relief.



                           AFFIRMATIVE DEFENSES

                         FIRST AFFIRMATIVE DEFENSE

       To the extent that this action seeks money damages against the

defendants in their individual capacity, pursuant to § 1983, they are entitled to the

defense of qualified immunity, because at all times they acted with an objective

belief that their actions did not violate any clearly established law under the

circumstances with which they were faced and their conduct did not violate any

clearly established statutory or constitutional laws.



                        SECOND AFFIRMATIVE DEFENSE

       To the extent this action seeks money damages from the defendants in

their official capacities it is barred by the Eleventh Amendment to the United

States Constitution.
    Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 20 of 22




                      THIRD AFFIRMATIVE DEFENSE

       This action to the extent it seeks compensatory damages, is barred for

lack of any physical injury under the PLRA. (Prison Litigation Reform Act)



                       FOURTH AFFIRMATIVE DEFENSE

       Under the PLRA, prisoners are required to properly and fully exhaust

administrative remedies as a prerequisite for an action under 42 U.S.C. §1983,

and thus this action is barred for failure to exhaust.

                         FIFTH AFFIRMATIVE DEFENSE

       The complaint fails to state a claim for which relief may be granted.

                          SIXTH AFFIRMATIVE DEFENSE

       To the extent plaintiff suffered and harm or injury is it as a result of his own

actions and not due to the conduct of any of the defendants.

                        SEVENTH AFFIRMATIVE DEFENSE

       To the extent plaintiff is raising new or novel issues of state law, the Court

should decline supplemental jurisdiction over unsettled questions of state law

and also decline to interpret matters of state law in the first instance, especially

here, where plaintiff has an available state remedy which he has failed to pursue

and has failed to exhaust.

                        EIGHTH AFFIRMATIVE DEFENSE

        To the extent plaintiff has raised claims or made allegations as to these

defendants which pertain to incidents alleged to have taken place prior to August

29, 2016, these claims are barred by the Statute of Limitations.
    Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 21 of 22




                        DEFENDANTS' JURY DEMAND

       Pursuant to Rule 38 (a) and Rule 38 (b) Fed. R. Civ. P., the defendants

respectfully demand a trial by jury on any and all issues which are triable of right

by a jury.




                                          DEFENDANTS
                                          Angel Quiros et al

                                          WILLIAM TONG
                                          ATTORNEY GENERAL



                                      BY:_/s/ Madeline A. Melchionne
                                         Madeline A. Melchionne
                                         Assistant Attorney General
                                         110 Sherman Street
                                         Hartford, CT 06105
                                         Federal Bar #ct02029
                                         E-Mail: madeline.melchionne@ct.gov
                                         Tel.: (860) 808-5450
                                         Fax: (860) 808-5591



                                      BY:_/s/ Steven R. Strom
                                         Steven R. Strom
                                         Assistant Attorney General
                                         110 Sherman Street
                                         Hartford, CT 06105
                                         Tel.: (860) 808-5450
                                         Fax: (860) 808-5591
                                         Federal Bar #ct01211
                                         E-Mail: steven.strom@ct.gov
    Case 3:19-cv-01370-SRU Document 19 Filed 05/18/20 Page 22 of 22




                                  CERTIFICATION

       I hereby certify that on May 18, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system. A copy was also mailed to the following:

       Lazale Ashby #300529
       Northern Correctional Institution
       287 Bilton Road
       PO Box 665
       Somers, CT 06071


                                           _/s/ Madeline A. Melchionne
                                           Madeline A. Melchionne
                                           Assistant Attorney General
